Exhibit 10.48




PDL  BIOPHARMA, INC.


2012 Annual Bonus Plan


This 2012 Annual Bonus Plan (the “Plan”) is intended to enhance stockholder
value by promoting a connection between the performance of PDL BioPharma, Inc.
(the “Company”) and the compensation of personnel of the Company and to promote
retention of high performing personnel.
 
1.           All employees of the Company working 30 hours per week or more
(each, a “Participant”) are eligible to receive annual bonuses for 2012
according to this Plan. The Plan will be administered by the Compensation
Committee of the Board of Directors of the Company (the “Committee”).  The
Committee shall have all powers and discretion necessary to administer the Plan
and to control its operation and may delegate responsibilities to Company
officers as it deems appropriate. Participants are eligible to receive bonuses
based on their individual performance and/or the Company’s performance during
2012. A Participant who does not demonstrate satisfactory individual performance
(50% or higher), however, will not be eligible for any portion of his or her
bonus, including the portion based on Company performance.
 
2.           Company performance shall be determined by the Committee based on
the Company’s ability to meet or exceed corporate goals (“2012 Corporate Goals”)
as approved by the Board of Directors and set forth in Exhibit A. For
clarification, the Committee may determine in its sole discretion that the
Company did not satisfactorily complete enough goals and in that case, the
Committee may determine that no bonus shall be paid to Participants, regardless
of individual performance achievement.  Additionally, the Committee may adjust
or modify the 2012 Corporate Goals to reflect changed Company
objectives.  Individual performance of the Company’s officers shall be reviewed
and recommended to the Committee by the Chief Executive Officer, except for the
performance of the Chief Executive Officer, which shall be determined by the
Committee based on the Company’s achievement of established Corporate Goals.
Individual performance of employees shall be reviewed by the appropriate manager
and approved by the Chief Executive Officer.  In all cases, individual
performance shall be based on 2012 Individual Goals which have been approved by
the Chief Executive Officer and are set forth as Exhibit B.
 
3.           To be eligible for a bonus, a Participant must be on payroll prior
to October 1, 2012, and must be employed by the Company as of the date of
payment of the bonus. A Participant hired after April 1, 2012, shall be eligible
for a pro-rated bonus.
 
4.           A Participant who has taken an approved leave of absence pursuant
to the Company’s policies during 2012 shall receive a pro-rated bonus, at the
Compensation Committee's discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           The amount of a Participant’s bonus is based on a target percentage
of such Participant’s annual average W-2 throughout the 2012 calendar year.  The
target percentage for executives has been determined by the Committee and for
employees has been determined by the manager at the beginning of the Plan
Year.  The target percentage shall then be adjusted based on the attainment of
2012 Corporate Goals and Individual Goals over the course of the Plan Year to
arrive at a final performance percentage.  For each person, the target
percentage and ratio of attainment of 2012 Corporate Goals and 2012 Individual
Goals is set forth as Exhibit C.
 
6.           The Company performance percentage and/or the individual
performance percentage may exceed 100% in the event the Company or the
individual Participant exceeds expected goals, provided that neither percentage
may exceed 150%. For example, assuming the Company has met 100% of its 2012
Corporate Goals, a Participant, who has met 150% of his or her 2012 Individual
Goals, has a target percentage of 25%, has a corporate-to-individual goal ratio
of 50%/50% and a base pay rate of $100,000 will receive a bonus of $31,250 (100%
x 0.5 + 150% x 0.5 = 125%; and 125% x 25% = 31.25%; and 31.25% of Participant’s
base pay rate of $100,000 = $31,250).  All determinations and decisions made by
the Committee shall be final, conclusive and binding on all persons and shall be
given the maximum deference permitted by law.
 
7.           This Plan is effective for the Company’s 2012 calendar year
beginning January 1, 2012, through December 31, 2012 (the “Plan Year”), and will
expire automatically on December 31, 2012.  Bonus payments will be made by
February 15th, 2013.
 
8.           The Company shall withhold all applicable taxes from any bonus
payment, including any federal, state and local taxes.
 
9.           Nothing in this Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant’s employment or service at any
time, with or without cause. Nothing in these guidelines should be construed as
an employment agreement or an entitlement to any Participant for any incentive
payment hereunder.
 
10.           This Plan and all awards shall be construed in accordance with and
governed by the laws of the State of Nevada, without regard to its conflict of
law provisions.
 
11.           Payments under this Plan shall be unsecured, unfunded obligations
of the Company.  To the extent a Participant has any rights under this Plan, the
Participant’s rights shall be those of a general unsecured creditor of the
Company.
 
-2-

 